Citation Nr: 1445259	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  06-31 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left side of the face.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on active duty from August 1958 to August 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for peripheral neuropathy of the face and assigned an initial 10 percent rating.

In July 2009, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed at the Board.  In April 2014, the Veteran requested another Board hearing in this matter but, in September 2014, he withdrew his hearing request. 

The Board remanded the case for further development in January 2010 and May 2012.


FINDING OF FACT

At no time during the pendency of the appeal has peripheral neuropathy of the left side of the face manifested by severe, incomplete paralysis of the seventh cranial (facial) nerve.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left side of the face have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA examination was conducted in August 2010 and addendum opinions were issued in October 2010 and July 2011; the Veteran has not argued, and the record does not reflect, that this examination or subsequent addendum opinions were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).
  
There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Peripheral Neuropathy of the Left Side of the Face

The Veteran seeks an initial rating in excess of 10 percent for peripheral neuropathy of the left side of the face, which has been identified as an impairment of the Veteran's seventh cranial (facial) nerve.  Such impairment is evaluated according to the degree of "loss of innervation of the facial muscles."  

Moderate, incomplete paralysis of the nerve warrants a 10 percent rating.  Severe, incomplete paralysis of the nerve warrants a 20 percent rating.  Complete paralysis of the nerve warrants a 30 percent rating.  38 C.F.R. § 4.124a, Code 8207.

Prior to 2009, neurological treatment records consistently show that cranial nerves were intact and that facial sensation was normal.  See Separation exam (July 1977); Private exams. (July 1998, Jan. 2005, Mar. 2009); VA neuro. consult. (May 2006).

In July 2009, the Veteran testified his facial neuropathy was causing weird sensations in his left ear.  See BVA Hearing Transcript, 22. 

From July 2009 to October 2009, private otolaryngolists and neurologists investigated the Veteran's complaints.  The physicians concluded that the Veteran's ear drums were normal and that he suffered from bilateral sensorineural hearing loss.  There was no medical evidence of a connection between the Veteran's reports of left ear complaints and his peripheral neuropathy.

On VA examination in August 2010, the Veteran reported burning, tingling, and numbness over the left side of the forehead, face, cheek, ear, and neck.  Physical examination revealed decreased sensation with sensitivity to touch, but no paralysis (motor involvement).   See VA addendum opinion (Oct. 2010).

In July 2011, a VA neurologist opined that the Veteran's left sided peripheral neuropathy manifested by moderate incomplete paralysis. 

During the pendency of the appeal, the Veteran's peripheral neuropathy of the left side of the face has manifested, at worst, by moderate symptoms such as reduced sensation, tingling, and pain.  There were no symptoms characteristic of severe incomplete paralysis, such as drooping of the left side of the face, drooling, or slurring of speech.  The Veteran at all times retains control of his expression and some sensation.  The schedular criteria for an initial rating in excess of 10 percent have not been met.

Consideration has been given to the possibility of assignment of an extraschedular rating under 38 C.F.R. § 3.321.  The Veteran's service-connected peripheral neuropathy of the left side of the face results in pain, tingling, and reduced sensation in the left side of his face.  The rating criteria for paralysis of the seventh (facial) cranial nerve reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule for Diseases of the Cranial Nerves; the assigned schedular rating for the service-connected peripheral neuropathy of the left side of the face is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008).  

The preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for peripheral neuropathy of the left side of the face; there is no doubt to be resolved; and an increased rating is not warranted.
 
The Veteran does not contend and the record does not indicate that his service-connected peripheral neuropathy of the left side of the face prevents him from obtaining or maintaining substantially gainful employment.  A claim for entitlement to a total disability rating based on individual unemployability is not before the Board at this time.


ORDER

An initial disability rating in excess of 10 percent for peripheral neuropathy of the left side of the face is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


